Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kohm, J.), rendered November 23, 1994, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt that the defendant was guilty of criminal sale of a controlled substance in the third degree and that he was in constructive possession of the cocaine seized at the scene of the crime (see, People v Pearson, 75 NY2d 1001; People v Johnson, 209 AD2d 721). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s contention that the Supreme Court improperly sealed the courtroom during the testimony of an undercover officer was not preserved for appellate review since the defendant raised no objection to the closure (see, People v Cortez, 237 AD2d 297; People v Hammond, 208 AD2d 559; People v Brown, 178 AD2d 647).
The sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Joy, J. P., Goldstein, Florio and Luciano, JJ., concur.